Citation Nr: 0206208	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO).

In an August 2001 Board decision, this claim was remanded to 
the RO, pursuant to the Veterans Claims Assistance Act of 
2000, for adjudication on the merits.


FINDINGS OF FACT

1.  In service, the veteran sustained a gunshot wound to the 
right chest.  The round entered the right anterior shoulder, 
traversed through the right lung, and exited just below the 
spine of the right scapula.

2.  Both lung fields were clear in 1949 X rays, but 
hyperaeration suggestive of mild pulmonary emphysema was seen 
in 1982 X rays.

3.  The veteran has severe chronic obstructive pulmonary 
disease, but there is no medical evidence that links it, 
directly or indirectly, to his military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate chronic obstructive 
pulmonary disease (COPD) while on active duty, and COPD was 
neither caused nor aggravated by a service connected 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.159, 3.303(a), 3.310 (2001); 66 
Fed.Reg. 45620 (August 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran sustained a 
gunshot wound to the right chest in June 1944 while engaged 
in combat against the enemy in France.  The round entered the 
right shoulder just distal to the acromioclavicular joint, 
passed through the right lung, fractured the fourth rib and 
the supraspinous portion of the right scapula, and exited 
just below the spine of the right scapula.  A hemothorax 
resulted and pleuritic adhesions followed.  He was separated 
on a January 1945 Certificate of Disability for Discharge.

A January 1945 RO decision granted service connection for a 
gunshot wound to the right chest.

An August 1946 VA examination noted the service-connected 
gunshot wound and scars from the entrance and exit wounds.  
The respiratory system was judged to be normal.

In June 1947 VA chest X rays, the apices and peripheries of 
both lungs were generally clear, and there was no evidence of 
fluid or adhesions.  There was a moderate bilateral hilus 
infiltration, and a mild acute bronchitis superimposed upon 
what appeared to be an old generalized fibrosis.  Finally, 
there appeared to be a pleural thickening, but no active 
disease, of the right upper lobe.  There was no evidence of 
activity at the time of the examination.  Physical 
examination of the chest revealed increased percussion, and a 
diminished intensity in breath sounds and voice transmission 
over the right apex posteriorly.

In July 1948 VA chest X rays, the parenchyma and peripheries 
of both lungs were generally clear.  The examiner reported 
that current X rays did not show what he had thought, in 
1947, was a pleural thickening.  COPD was not diagnosed.

In August 1949 VA chest X rays, both lung fields were clear, 
and the impression was a normal study of the chest.

In March 1982 VA chest X rays, there was hyperaeration 
suggestive of mild pulmonary emphysema.

At a December 1998 VA pulmonary examination, the veteran 
reported the chest wound in service and some shortness of 
breath since.  In recent years, he had had increasingly 
severe dyspnea, had been prescribed several inhalant 
medications, and had been on oxygen for ambulation since 
1996.  On examination, there was morbid obesity, prolonged 
expiration, and shortness of breath even at rest.  Breath 
sounds were very diminished bilaterally with scattered 
wheezes and rhonchi, but no rales.  Pulmonary function 
studies, unchanged since 1996, showed severe obstructive 
disease with no improvement after bronchodilation.  Chest X 
rays showed mild pulmonary hyperaeration consistent with 
chronic obstructive pulmonary disease.  The diagnosis was 
severe chronic obstructive pulmonary disease with chronic 
hypoxemia.

In response to a request for clarification from the RO, the 
VA examiner reported in February 1999 that the veteran's 
pulmonary symptomatology was mainly due to chronic 
obstructive pulmonary disease.  COPD was judged to be an 
entity entirely separate from, and unrelated to, the right 
chest gunshot wound.  The examiner was unable to discern any 
pulmonary disability due to the gunshot wound.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In this case, there is no competent evidence that the veteran 
had chronic obstructive pulmonary disease in service.  
Further, there was no evidence of chronic obstructive 
pulmonary disease in VA X rays taken in 1947, 1948, and 1949, 
and no healthcare provider has ever linked COPD to the 
veteran's active duty service.  Thus, service connection for 
chronic obstructive pulmonary disease, on a direct basis, is 
not warranted.

However, service connection is also granted for a disorder 
that is proximately caused by a service-connected disability.  
See 38 C.F.R. § 3.310(a).  Proximate cause is that which, in 
a natural and continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
injury would not have occurred.  Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995).  An intervening cause is one that comes 
between the initial force or cause and the injury.  BLACK'S 
LAW DICTIONARY 221 (6th ed. 1990).  Service connection pursuant 
to 38 C.F.R. § 3.310 is known as secondary service connection 
because the disorder for which service connection is sought 
is said to be secondary, or due, to a service-connected 
disability.  To establish service connection on a secondary 
basis, there must be competent evidence linking the secondary 
disorder to a service-connected disability. Jones v. West, 12 
Vet. App. 383, 385 (1999).

There is, in addition, another route to secondary service 
connection, potentially applicable here, whereby a service-
connected disability aggravates a nonservice-connected one.  
In such a case, the evaluation assigned is based on the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.   
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, service 
connection for chronic obstructive pulmonary disease would be 
warranted if medical evidence showed that it was aggravated 
by the veteran's service-connected gunshot wound.

However, the VA examiner reported in February 1999 that the 
veteran's pulmonary symptoms were due to chronic obstructive 
pulmonary disease, and there is no medical evidence in this 
record that attributes chronic obstructive pulmonary disease, 
first diagnosed decades after his separation from service, to 
the 1944 gunshot wound.  In fact, the VA examiner was unable 
to identify any pulmonary symptoms that could be related to 
the gunshot wound.  Accordingly, the Board finds that the 
veteran's chronic obstructive pulmonary disease was neither 
caused nor aggravated by the service-connected gunshot wound 
to the right chest.

Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the 
appellant's own opinion that COPD is related to his service 
connected wound residuals.  While the Board does not question 
the sincerity of this opinion, as a lay person untrained in 
the field of medicine, the veteran is not competent to offer 
an opinion concerning the etiology of his COPD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision the Board also notes that during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA eliminates the 
requirement for a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  Inasmuch as the March 1999 RO decision denied 
service connection for chronic obstructive pulmonary disease 
on the ground that the claim was not well grounded, the Board 
remanded the case for adjudication of the claim on the 
merits.  In August 2001, the RO readjudicated the claim.

VCAA also identifies and describes duties on the part of VA 
to advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by a new regulation.  66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  In this case, in addition to the March 
1999 and August 2001 decisions, the RO sent the veteran a 
September 1999 Statement of the Case (SOC), and February 2000 
and January 2002 Supplemental Statements of the Case (SSOC), 
all of which set out the evidentiary shortcomings of the 
veteran's case, while the SOC and the SSOCs also set out the 
applicable law.  The claim file includes the veteran's 
service medical records and VA treatment records and 
examination reports.  Finally, in a March 2002 letter, the RO 
advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board.  In view of the foregoing, the 
Board finds that VA has satisfied the notice and duty-to-
assist provisions of VCAA and the implementing regulation.

Lastly, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application.  38 
C.F.R. § 3.102. 


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

